Citation Nr: 1607828	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  09-33 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White Syndrome (claimed as heart condition with irregular heartbeat).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1992.  The Veteran also served in the Air Force Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.  

In September 2014, the Veteran testified at a video conference hearing held before the undersigned.  A copy of the transcript is of record.

In November 2014, the Board, in part, remanded the issue listed on the title page for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issue of entitlement to service connection for a right leg/hip disorder has been raised by the record in an April 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 3.1(p), 3.155, 3.160, 19.9(b) (2015). 

In May 2015, the Veteran disagreed with a rating decision issued that same month.  While a statement of the case has not been issued addressing the notice of disagreement, the Board declines to take jurisdiction of this matter for the purpose of ordering that a statement of the case be issued as it is clear from the file that the AOJ has recognized the notice of disagreement and is working on the appeal.  For example, the AOJ sent the Veteran an appeal election letter in June 2015.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The November 2014 remand directed the AOJ to afford the Veteran a VA examination to assist in determining the nature and etiology of his heart disorder(s).  The examiner was then to provide VA medical opinions addressing, in part, whether the Veteran's irregular heart beat (noted to exist prior to service) is a congenital defect, congenital disease, or neither, and, if not a congenital defect, whether the disorder was aggravated (permanently worsened) beyond the natural course of the condition during his service.  The examiner was also to provide VA medical opinions addressing, in part, whether the Veteran's irregular heart beat (noted to exist prior to service) is separate and distinct from his post-service diagnosis of Wolff-Parkinson-White syndrome, and if not, is Wolff-Parkinson-White syndrome a congenital defect, congenital disease, or neither.

On remand, the Veteran was examined.  In February 2015, the VA examiner, a nurse practitioner, opined that the Veteran's Wolff-Parkinson-White syndrome is a "congenital heart abnormality" and is not separate and distinct from the irregular heart beat noted to exist prior to his entry into service.  It appears that the examiner is opining that the Wolff-Parkinson-White syndrome is a congenital defect as she answered the questions related to defects but not the questions which were to be addressed if the condition was not a congenital defect.  However, it is not entirely clear as the examiner uses the term "abnormality" which is not precise enough to differentiate between a defect and a disease.  The Board notes that the law treats congenital defects (i.e., a structural or inherent abnormality which is more or less static in nature) and congenital diseases (i.e., a condition capable of improving or deteriorating) differently.  See 38 C.F.R. § 3.303(c), 4.9 (2015); VAOPGCPREC 82-90.  As such, an additional medical opinion is necessary.  Given the complexity of this medical question, the opinion should be provided by a physician.

Accordingly, the case is REMANDED for the following actions:


1.  The Veteran's file should be sent to a physician for a medical opinion.  If the physician concludes that another examination is required, one should be provided.  

Based upon a review of the record, the VA physician should address the following: 

(a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's Wolff-Parkinson-White syndrome is a congenital defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a congenital disease (i.e., a condition capable of improving or deteriorating)?

(b) If the Wolff-Parkinson-White syndrome is a congenital defect, is it as least as likely as not that any disease or injury was superimposed upon the congenital defect during service (e.g., the Veteran developed a separate and distinct heart disability)?  

(c) If the Wolff-Parkinson-White syndrome is a congenital disease, is it at least as likely as not that Wolff-Parkinson-White syndrome was aggravated (permanently worsened beyond the natural progress) during the Veteran's service?  

If the physician disagrees with the previous opinion that the irregular heart beat and Wolf-Parkinson-White syndrome are not separate and distinct conditions, he or she should so state and answer the above questions in regards to the irregular heartbeat as well.  

A clear rationale for the opinion would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence, to include VA treatment records dated from June 2014 to December 2015 associated in VBMS.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



